DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 89-91 and 93-102 are current in the application.  Claims 89-91 and 93-102 are currently under examination. Claims 1-88 and 93 have been cancelled by Applicant. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 was filed after the mailing date of the Office Action on November 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 89-91, 93-95, 97-98, 100-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detering et al (US 2002/0151604 A1) in view of Risby (WO 2012/147054 A1, hereinafter Risby’054, cited in IDS December 13, 2016). 
Regarding claim 89, Detering et al teaches a method comprising: supplying a process/reaction gas to a plasma in a reaction chamber, the process gas comprising a carbon-containing species  (e.g. light hydrocarbons, Abstract; para. 0020-0022) to thereby cause cracking of the carbon-containing species within the reaction chamber to decompose/crack the hydrocarbon (para. 0019-0021), passing the gaseous reactants through a nozzle (para. 0059), and cooling the reactants coming out of the nozzle such that elemental carbon is formed. (where the Examiner is reading the cool down chamber part 26 Fig. 1 as the afterglow region, para. 0059-0060) and where the cool down chamber is physically cooled (where the Examiner is reading the physical cooling as water cooling or gas cooling, para. 0062) 
Detering et al does not explicitly teach that the plasma is a non-thermal plasma.  
In the same field of endeavor (making elemental carbon materials by plasma treatment of gas) Risby’054 teaches a method comprising: supplying a process gas to a plasma nozzle (page 12, lines 36-
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Detering et al by using a non-thermal plasma as taught by Risby’054,as this allows for a shorter residency time and continuous operation (p. 2 lines 15-20)
Regarding the production of graphitic products including graphene as the carbon particulate products, the method steps recited in claim 89 fail to result in a manipulative difference between the method of the prior art and the method of the claimed invention. Therefore, no weight is given to the intended use stated in the preamble. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA 1963); MPEP 2111.02.11. 
Furthermore, similar processes can reasonably be expected to yield products which inherently have the same properties (i.e. feeding methane into a microwave non-thermal plasma can reasonably be expected to yield graphene as part of the particulate carbon products). In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950). Also, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) 
Regarding claim 90, Risby’054 teaches the method according to claim 89, further comprising forming at least one vortex in the process gas within the plasma nozzle, and subjecting said at least one vortex to said radio frequency radiation. (page 11, lines 24-29) 
Regarding claim 91, Risby’054 teaches the method according to claim 89, wherein the radio frequency radiation comprises microwave radiation. (page 11, lines 1-9)  
Regarding claim 93, Risby’054 teaches the method according to claim 89, further comprising generating the plasma at substantially atmospheric pressure.  (e.g. 0.10 MPa = 0.986 atm, page 12, lines 1-2; page 2 lines 10 and 30-33) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.I. 
Regarding claim 94, Risby’054 teaches the method according to claim 89, wherein the carbon- containing species comprises one of natural gas, CH4, C2H6, C2H4, C3H8 and C4H10. (page 13, lines 23-25)  
Regarding claim 95, Risby’054 teaches the method according to claim 89, wherein the process gas further comprises a buffer gas, the buffer gas comprising one of argon, nitrogen and helium; wherein the ratio of carbon-containing species to buffer gas in the process gas is one of: 50:50 or less; and around 20:80. (Table 1, page 17 e.g. N2/CH4 of 12.3:2.7, 17:3, 21.5:3.5, or 26.1:3.5; page 16 lines 18-25)  
Regarding claim 100, it is obvious to one of ordinary skill in the art to make a batch process a continuous process (e.g. extracting the products using a continuous extraction process).  Continuous operations are obvious in light of the batch process of the prior art.  See MPEP 2144.04.V.E. 
Regarding claim 101, Risby’054 teaches the method according to claim 89, wherein the carbon- containing species is cracked without the process gas being introduced into a thermal zone and without the presence of a catalyst or external heating (page 16, lines 18-25, where the Examiner is reading no catalyst or external heating recited in the test as having no catalyst or external heating present). Regarding the claim limitations “forming the graphitic products; and … the formation of the graphitic products,” similar processes can reasonably be expected to yield products which inherently have the same properties (i.e. feeding methane into a microwave non-thermal plasma can reasonably be expected to yield graphene as part of the particulate carbon products). In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950). Also, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) 
Claim 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detering et al and  Risby’054 as applied above, and further in view of Mercuri et al.
Regarding claim 96, Detering et al and Risby’054 are applied as above. 
Neither Detering et al nor Risby’054 does not explicitly teach that the buffer gas comprises carbon dioxide.
In the same field of endeavor (making carbon nanostructures with plasma) Mercuri teaches that inert gas (e.g. argon) and/or carbon dioxide may be added to the plasma environment. (para. 0046) Mercuri teaches that this acts to oxidize the carbon nanostructures (para. 0046) 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Detering et al and Risby’054 by adding carbon dioxide to the plasma, as taught by Mercuri, as this would act to oxidize the carbon nanostructures (para. 0046). 
Claims 97-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detering et al and Risby’054 as applied above, and further in view of Gergely et al.  
Regarding claim 97, Detering et al and Risby’054 are applied as above.
Neither Detering et al nor Risby’054 explicitly teach the method according to claim 89, further comprising wherein the afterglow within the reaction chamber has an operating temperature of one of: lower than 3500°C, lower than 1000°C, and around 3000C; and wherein the temperature just outside the plasma nozzle, at the carbon formation point within the afterglow, is in the range of 800°C to 1200°C.
In the same field of endeavor (plasma treatment of hydrocarbons) Gergely et al teaches wherein the afterglow within the reaction chamber has an operating temperature of one of: lower than 3500°C, lower than 1000°C, and around 3000C; and wherein the temperature just outside the plasma nozzle, at the carbon formation point within the afterglow, is in the range of 800°C to 1200°C. (para. 0040, temperature of at least about 1000 degrees Celsius or about 2000 degrees Celsius)  
Gergely et al teaches that this allows rapid quenching of the reactants (para. 0038, 0050, and 0053) to recover the reaction product.  (para. 0014)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Detering et all and Risby’054 by controlling the afterglow operating temperature within the reaction chamber, e.g. a temperature of at least about 1000 degrees Celsius or about 2000 degrees Celsius, as taught by Gergely et al, as this allows rapid quenching of the reactants (para. 0038, 0050, 0053) to recover the reaction product.  (para. 0014)
Regarding claim 98, Detering et al and Risby’054 are applied as above.
Neither Detering et al nor Risby’054 explicitly teach the method according to claim 89, further comprising delivering gas around an interface between the plasma nozzle and the reaction chamber.
In the same field of endeavor (plasma treatment of hydrocarbons), Gergely et al teaches a method further comprising delivering gas around an interface between the plasma nozzle and the reaction chamber. (e.g. metal carbonyl feed stream, Fig. 3 para. 18, para. 0049)  
Gergely et al teaches that this allows delivery of extra reactants/catalysts (e.g. metal carbonyl feed stream) where the hydrocarbon stream is upstream from the extra catalyst/reactant stream, so that the smallest particle size and the narrowest polydispersity for the product particles are obtained.  (para. 0041)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Detering et al and Risby’054 by delivering gas around an interface between the plasma nozzle and the reaction chamber, as taught by Gergely et al, as this allows delivery of extra reactants/catalysts (e.g. metal carbonyl feed stream) where the hydrocarbon stream is upstream from the extra catalyst/reactant stream, so that the smallest particle size and the narrowest polydispersity for the product particles are obtained.  (para. 0041)
Claim 99, 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detering et al and  Risby’054 as applied above, and further in view of Duzhev et al.
Regarding claims 99 and 102, Detering et al and Risby’054 are applied as above.
Neither Detering et al nor Risby’054 explicitly teach the method according to claim 89, further comprising subjecting the reaction chamber to gas filtration; and wherein the method further comprises blowing gas to dislodge the graphitic products collected as a result of the gas filtration [claim 99] or collecting the graphitic products using a bag filter [claim 102].
In the same field of endeavor (making carbon nanostructures with plasma) Duzhev et al teaches using a bag filter connected to a blower to collect the carbon nanostructures (para. 0027, Fig. 1 parts 8, 2, para. 0029)  Duzhev et al teaches that this allows the entrapment unit to be replaced when the bad is full (para. 0029) 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Detering et al and Risby’054 by adding a bag filter connected to a blower to collect the carbon nanostructures, as taught by Duzhev, as this allows the entrapment unit to be replaced when the bad is full (para. 0029) 
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-10 of the Remarks that Detering does not teach a non-thermal plasma, and that the teachings of Detering (using a thermal plasma) cannot be combined with the non-thermal process of Risby.  This is not found convincing, as Risby and Detering both teach decomposing hydrocarbons down into particulate carbon and hydrogen gas by plasma treatment of the hydrocarbons (Risby p. 13 para. 3; Detering Abstract).  Specifically, with respect to graphene synthesis being a claim limitation, Regarding the production of graphitic products including graphene as the carbon particulate products, the method steps recited in claim 89 fail to result in a manipulative difference between the method of the prior art and the method of the claimed invention. Furthermore, similar processes can reasonably be expected to yield products which inherently have the same properties (i.e. feeding methane into a microwave non-thermal plasma can reasonably be expected to yield graphene as part of the particulate carbon products). In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950). Also, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) 
With respect to Applicant’s arguments on pages 9-10 about physically cooling the walls not reading on cooling a plasma afterglow, Applicant’s own Specification on page 4 lines 4-11 as filed explicitly teaches that increasing surface area of the chamber walls would cause cooling of the afterglow.  Thus, flowing a coolant in the walls of Detering wherein the coolant is water or gas would be water or gas cooling of the plasma afterglow.  
Therefore, one of ordinary skill in the art would be able to combine the teachings of Detering and Risby, as they are performing the same general chemical process (hydrocarbon decomposition to particulate carbon and hydrogen gas).   
Terminal Disclaimer
The terminal disclaimer filed on March 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,930,473 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Claims 89-91 and 93-102 are rejected. Claims 1-88 and 93 have been cancelled by Applicant. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday-Friday, 10:30 am- 12 noon, and 1:00 pm -5:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794                           

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794